 
 
IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 178 


October 5, 2009
Agreed to
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that we reaffirm the historic ties between the United States and the Netherlands by recognizing the Quadricentennial celebration of the discovery of the Hudson River and honoring the enduring values of the settlers of New Netherland that continue to permeate American society. 
 
 
Whereas the Netherlands and the United States are two countries united by shared values and historic ties;  
Whereas 2009 marks the Quadricentennial year that Henry Hudson captained the ship Halve Maen under the auspices of the Dutch East India Company and discovered the Hudson River;  
Whereas the discovery of that river and its fertile lands gave rise to the establishment of the New Netherland settlement and the ensuing positive relations between the Netherlands and America; 
Whereas the Netherlands was the first country to salute the U.S. flag in 1776 at St. Eustatius;
Whereas the drafters of the Declaration of Independence were influenced by the Dutch Constitution;
Whereas the Netherlands has remained a friend and staunch ally of the United States, from providing necessary loans during the Revolutionary War to standing shoulder-to-shoulder in Afghanistan in defense of democratic values, protection of human rights and promotion of the rule of law; 
Whereas the New Netherland settlement left a legacy of values such as open-mindedness, entrepreneurship, democracy, tolerance and hard work, as well as freedom of religion and speech; 
Whereas the bonds of free trade, open markets and commerce have continuously linked the Dutch and the Americans to such an extent that the Netherlands remains among the top four foreign investors in the U.S.; 
Whereas the Netherlands provided immediate assistance in the aftermath of Hurricane Katrina and continues today by sharing expertise in water management that will help rebuild New Orleans and its levees; and 
Whereas the heritage of 400 years of friendship between the Netherlands and the United States is a laudable example and should be properly extolled: Now, therefore, be it  
 
That it is the sense of Congress that we reaffirm the historic ties and friendship between the United States and the Netherlands by recognizing the Quadricentennial celebration of the discovery of the Hudson River and honoring the enduring values of the settlers of New Netherland that continue to permeate American society.  
 
Clerk of the House of Representatives.Secretary of the Senate.
